DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “absolute time information is equal to or higher than a predetermined value” in claim 6 renders the claim indefinite for being unclear because “information” is not equivalent with “value”, in this case, “a predetermined value” could be an amount of time measured by second or minute while time information is not. Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger (U.S. 7,484,747).
Geiger discloses an air suspension system comprising: an air suspension (64) interposed between a vehicle body and an axle and configured to adjust a vehicle height according to supply and exhaust of air; a compressor (12) configured to compress air; a tank (9) configured to store the air compressed by the compressor (12); and an air dryer (21) provided on an ejection side(106)  of the compressor (12), wherein, when a pressure of the tank (9) is a predetermined pressure (low-pressure compensation or overpressure compensation) or less after air is supplied from the tank (9) to the air suspension (64), the pressure of the tank (9) is increased by the compressor (12), wherein the predetermined pressure of the tank (9) is variable, wherein the predetermined pressure of the tank is a pressure variably set according to an atmosphere temperature (see col. 13, lines 30-42, and col. 18), further comprising: a vehicle height detector (68) configured to estimate or measure the vehicle height of the vehicle body, wherein the predetermined pressure of the tank (9) is a pressure variably set according to a detected value of the vehicle height detector (68), wherein, when absolute time is equal to or higher than a predetermined value (see col. 15), air is supplied from the tank to the air suspension, and then, the pressure of the tank is increased by the compressor (12).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        December 3, 2021